OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in its memorandum so far as the same relates to the claim of continuous treatment. We note, in addition, that the plaintiffs contention that the Statute of Limitations was tolled by application of the doctrine of equitable estoppel (Simcuski v Saeli, 44 NY2d 442) must also be rejected, as neither fraud nor fraudulent concealment was pleaded (Immediate v St. John’s Queens Hosp., 48 NY2d 671).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.